Citation Nr: 0423172	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-22 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to payment of dependency and indemnity benefits 
pursuant to 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from July 1953 to June 1984.  
The veteran died in October 1999.  The appellant is the 
veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 RO rating decision which denied 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.  By 
decision dated in January 2003 the Board denied entitlement 
to service connection for the cause of the veteran's death 
and denied entitlement to Dependents Educational Assistance 
(DEA).  The Board deferred a decision on the claim of 
entitlement to DIC because of a temporary stay imposed on the 
adjudication of 38 U.S.C.A. § 1318 claims.  Because this case 
involved a situation where the veteran was not rated totally 
disabled for a continuous period of at least 10 years prior 
to death, or at least 5 years from the veteran's release from 
active duty, it was subject to the temporary stay.  See Nat'l 
Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  

The stay on "hypothetical entitlement" claims was later 
lifted, although the stay on processing appeals relating to 
entitlement to DIC benefits under 38 U.S.C.A. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence was continued.  See Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The appellant had 
not requested to reopen a finally decided claim and, 
therefore, the Board considered this issue and in July 2003 
remanded this matter to the RO for further development.  This 
matter is now back before the Board for further 
consideration.




FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died in October 1999 as a result of heart 
failure due to a heart attack/ myocardial infarction.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; for splenectomy, evaluated 
as 30 percent disabling; limitation of motion of the left 
ankle, evaluated as 10 percent disabling; hiatal hernia, 
evaluated as 10 percent disabling; tennis elbow on the right, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; hearing loss, assigned a non-compensable 
rating; and left inguinal herniorrhaphy, also assigned a non-
compensable rating.  The combined rating for the veteran's 
service-connected disabilities at the time of his death was 
70 percent.

4.  The veteran did not have a service-connected disability 
rated at 100 percent (totally disabling) for 10 years prior 
to his death; he was not continuously rated as totally 
disabled for the five-year period after his discharge from 
service in June 1984; and he was never a prisoner of war.

5.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  Nor does she 
contend that he was a prisoner-of-war who died after 
September 1999.  She also has not challenged any prior rating 
decisions by the RO as containing clear and unmistakable 
error.  She maintains instead that the conditions resulting 
in the veteran's death were related to his period of service 
or to his service-connected disabilities.  In a prior 
decision in January 2003 the Board denied service connection 
for the cause of the veteran's death and the appellant did 
not appeal that decision.  The Board also notes that there 
are no outstanding accrued benefits issues for VA to 
consider.

The veteran died in October 1999.  His certificate of death 
indicates that he died from heart failure due to heart 
attack/myocardial infarction.

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 30 percent disabling; for 
splenectomy, evaluated as 30 percent disabling; limitation of 
motion of the left ankle, evaluated as 10 percent disabling; 
hiatal hernia, evaluated as 10 percent disabling; tennis 
elbow on the right, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; hearing loss, 
assigned a non-compensable rating; left inguinal 
herniorrhaphy, assigned a non-compensable rating; and 
residuals of a fracture of the right finger, also assigned a 
non-compensable rating.  The combined evaluation for the 
veteran's service-connected disabilities at the time of his 
death was 70 percent.

Historically, service connection was granted in October 1984 
for splenectomy, rated as 30 percent disabling; traumatic 
arthritis of the left ankle, rated as 10 percent disabling; 
tennis elbow on the right, rated as 10 percent disabling; 
left inguinal herniorrhaphy, assigned a non-compensable 
rating; right ear hearing loss, assigned a non-compensable 
rating; and residuals of a fracture of the fifth right 
finger, assigned a non-compensable rating.  A combined rating 
of 40 percent was assigned, effective from June 2, 1984.

By November 1984 rating decision the RO granted service 
connection for a hiatal hernia and assigned a non-compensable 
rating.  

By March 1997 rating decision the RO granted service 
connection for tinnitus and assigned a 10 percent rating and 
granted an increased, 10 percent, rating for the service-
connected hiatal hernia.  The veteran's combined disability 
rating at that point was 50 percent, effective from September 
9, 1996.

By June 1998 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from February 9, 1998.  The veteran's combined 
disability rating was 70 percent, effective from February 9, 
1998.

If the veteran's death is not determined to be service 
connected, as found by the Board in a prior decision, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  

Specifically, the Secretary shall pay benefits to the 
surviving spouse of a deceased veteran who dies, not as the 
result of his own willful misconduct, and who was in receipt 
of or entitled to receive (or but for the receipt of retired 
or retirement pay was entitled to receive) compensation at 
the time of death for a service-connected disability that 
either was continuously rated totally disabling for a period 
of ten or more years immediately preceding death; or, if so 
rated for a lesser period, was so rated continuously for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or, 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
as totally disabling for a period of not less than one year 
immediately preceding death.  See 38 U.S.C.A. § 1318(a), (b); 
see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  A discussion of the evolution of the handling of 
such claims is pertinent to the understanding of why this 
claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, prohibited 
"hypothetical entitlement" as a basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that at no time was the veteran in 
receipt of a total disability rating.  Moreover, at no point 
during the veteran's lifetime was he in receipt of a combined 
rating for his disabilities of more than 70 percent.  In 
addition, there is no evidence suggesting that the veteran 
was a prisoner of war at any time.

Since the veteran consequently had no service-connected 
disabilities rated at 100 percent for the 10 years prior to 
his death, was not continuously rated as totally disabled for 
five years after service and leading up to his death (as he 
was discharged in June 1984 and died in October 1999), the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 17 Vet. 
App. 412 (2004) (Pelegrini II), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed below, that the development of the claim 
here on appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 1999, before the 
VCAA was enacted, and the VCAA notice was first given to the 
appellant in December 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
December 2002 and December 2003.  The Board finds that the 
information provided to the appellant specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that she was 
clearly notified of the evidence necessary to substantiate 
her claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The Board notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C.A. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  After reviewing the record, the 
Board notes that the appellant has identified VA treatment 
records to support her claim and such records were previously 
associated with the claims file.  A medical opinion is not 
necessary to make a decision on this claim as the disposition 
of this claims turns on whether the criteria of 38 C.F.R. 
§ 1318 are satisfied.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



